Citation Nr: 0740591	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1950 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2007 the veteran 
participated in a Board videoconference hearing with the 
undersigned Veterans Law Judge.  In testimony at that hearing 
the veteran clarified that his appeal is only with respect to 
residuals of an in-service injury to his right eye.  A 
transcript of the September 2007 Board hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.

The veteran's claim concerning his right eye has previously 
been processed as related to powder burns to his eyes 
sustained when tank guns misfired in August 1953.  The 
veteran's claims file includes written lay statements from 
the veteran and others which describe a 1955 misfiring of a 
tank gun that caused the veteran to be forcibly slammed into 
the turret inside a tank, sustaining a concussion injury to 
the right eye.

The report from the veteran's June 2006 VA eye examination 
referred to the instances of tank gun misfirings, but drew 
conclusions concerning the possible relationship between the 
misfires and the veteran's right eye problems only with 
respect to powder burns to the eye.  A further medical 
opinion is needed as to any possible relationship between the 
veteran's right eye problems and the 1955 traumatic impact to 
that eye that is described in the lay statements in the 
record.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007) (VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a 
claim); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the examiner who conducted the June 2006 
VA eye examination.  The examiner should 
address whether the concussion injury to 
the veteran's right eye in the 1955 tank 
gun misfire has a causal relationship to 
any of the veteran's current eye 
problems/complaints of flashing lights and 
red blotches in the eye.  If the examiner 
needs to re-examine the veteran to respond 
to this request, please schedule an 
examination.

If, and only if, the examiner who 
conducted the June 2006 VA eye examination 
is not available, the AMC/RO should 
schedule the veteran for a VA eye 
examination to obtain the opinion 
requested above.  The claims file must be 
made available to the examiner for review 
of pertinent documents therein and the 
examiner must annotate the examination 
report to indicate that a review of the 
claims file has been conducted.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not likely" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested development 
has been completed.  In particular, the 
AMC/RO should review any requested 
examination report and medical opinion to 
ensure that each is responsive to and in 
complete compliance with the directives of 
this remand, and should implement 
corrective procedures as needed.  Any 
failure to comply with this remand order 
could result in further remands.  See 
Stegall v. West, 11 Vet. App. 268 (1998) 
(The Board errs as a matter of law when it 
fails to ensure compliance with remand 
orders.)

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claim of entitlement to 
service connection for residuals of an 
injury to the veteran's right eye.  If the 
claim remains denied, an appropriate 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should have an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

